Title: John Quincy Adams to Charles Adams, 4 November 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            Helvoetsluys Novr: 4. 1795.
          
          I received at this place by your letter of September 3d: the pleasing intelligence of your marriage, and offer you my warmest congratulations, upon an event so important to your happiness, and thereby to that of your brother.
          
          In requesting you to make the assurance of my fraternal affection acceptable to my new Sister, I depend upon your intercession for her permission to add that sentiment to those of respect & esteem, which I have long entertained for her. It is a sentiment the more precious to my heart, because it has hitherto been confined to one Sister, deserving of its utmost tenderness, & because it will henceforth, be shared with the second, without being impaired towards the first.
          I have been detained in this little seaport, nearly a fortnight, by adverse winds & boisterous weather, being in expectation of passing some time in London. You will oblige me by taking every convenient opportunity, to write me at that place, and if I shall have returned from thence, before you letters can arrive, as is most likely, they can always in the course of a few days be forwarded to me, at the Hague.
          It is not in my power to give you the most recent news, for I am here almost as remote from current intelligence, as I could be in a prison, so that for the last fortnight I have been altogether uninformed, you will however doubtless receive regularly the Gazettes from the Hague, but the situation of this Country is such, that no information can generally be sent from hence to arrive in America, until it has got to be an old story from else where.
          The new Constitution of France, the decrees for reelecting two thirds of the Convention as members of the Legislature, the animosity of which that measure was the occasion or the pretext, between the Convention & the City of Paris; The bloody issue of that struggle, and the measures of the Assembly subsequent to their victory, will meet your attention as interesting objects of speculation. These dissentions are afflicting to humanity, but they will continue to be renewed, because the prevalent opinions in that Country, are yet such as naturally tend to produce them. It is often true in the affairs of individuals, but almost universally in those of Nations, that their misfortunes are attributable only to their errors.
          The passage of the Rhine by the french armies of Sambre & Meuse and of Rhine & Moselle, followed by their rapid march into the heart of Germany, was known before my departure from the Hague. An obscure rumour has reached this place, that they have been defeated, and obliged at least to repass the Rhine, but the details of the story are wholly unknown to me.
          The state of this Country is in general tolerably quiet &

peaceable, excepting every now & then, a little irregular usurpation of Sovereignty by Clubs & popular assemblages; hitherto they have not been followed by any tragical event. The dissolution of the Confederation, and the consolidation of all the provinces into a single Republic, by the Convocation of a National Assembly, has been for many months an object of great solicitude, more especially because a difference of opinion has arisen in the different provinces, upon the propriety of the proposed alteration. The Province of Holland almost unanimously, and the popular Societies and Clubs in all the others, have pursued very tenaciously the point upon which they think the permanency of their Revolution will turn; but the majority of the people in most of the smaller Provinces, are strenuously averse to the change, and adhere tenaciously to their federal System. The parties have at length proceeded so far, that the provincial assembly of Holland, has taken a formal resolution, that in case the other Provinces do not unanimously agree, to call the National Assembly by the 25th: of this month, this Province will take the step alone, or together with those that will agree to join it, without waiting any longer for the assent of the remaining members.
          I have been amused, but not surprized, to observe with what zeal the most ardent patriots here, connect in argument, provincial sovereignty & aristocracy, after having seen so many patriots no less ardent in America, labouring with the same industry, to make the essence of Republicanism consist in State Sovereignty. I knew before this that the arguments of a party, are generally urged more for their operation than for their weight.
          There has been a report here of a French squadron, having captured a considerable part of the English mediterranean fleet, together with three or four ships of war, that were convoying them. This circumstance if true, will be an encouragement to the French, who have hitherto been uniformly unfortunate at Sea during the present war, and the check may possibly abate a little of the English pretensions, which are very extravagant.
          Farewell! And accept once more the renewal of my fervent good wishes for your personal & domestic happiness & prosperity.
          
            PS. Thomas sent you some time since from Amsterdam a couple of Shanslopers. You will do me the kindness to accept them from me.
          
        